U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB/A (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007. Amendment 1 £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT For the transition period from N/A to N/A Commission File No. 0-51697 Bridgetech Holdings International, Inc. (Name of small business issuer as specified in its charter) Delaware 20-1992090 State of Incorporation IRS Employer Identification No. 402 West Broadway 26th Floor San Diego, California 92101 (Address of principal executive offices) (619) 564-7100 (Issuer’s telephone number) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes £No T Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes £No T The number of shares of the issuer’s common equity outstanding as of October 1, 2007 was 30,806,846shares ofcommon stock. Transitional Small Business Disclosure Format (check one): Yes £No T 1 BRIDGETECH HOLDINGS INTERNATIONAL, INC. INDEX TO FORM 10-QSB FILING FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 TABLE OF CONTENTS PART I FINANCIAL INFORMATION PAGE Item 1. Financial Statements Condensed Consolidated Balance Sheet As of September 30, 2007 3 Condensed Consolidated Statements of Operations For the Three and nine months ended September 30, 2007 and 2006 4 Condensed Consolidated Statements of Cash Flows For the Nine months ended September 30, 2007 and 2006 5 Notes to Condensed Consolidated Financial Statements 6 - 18 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19-21 Item 3. Control and Procedures. 22-33 PART II OTHER INFORMATION Item 1. Legal Proceedings 33 Item 2. Changes in Securities and Small Business Issuer Purchases of Equity Securities 34 Item 3. Defaults upon Senior Securities 34 Item 4. Submission of Matters to a Vote of Security Holders 34 Item 5. Other Information 34 Item 5. Exhibits 34 Exhibit 31 – Management certification Exhibit 32 – Sarbanes-Oxley Act 2 Table of Contents PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS BRIDGETECH HOLDINGS INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENT OF OPERATIONS FOR THE THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2 RESTATED Three Months Ended Nine Months Ended SEPTEMBER 30, SEPTEMBER 30, 2007 2006 2007 2006 REVENUES: Revenues $ 44,665 $ 127,487 $ 164,083 $ 386,055 Cost of goods sold 117,448 $ 68,953 168,941 152,257 Gross profit (72,783 ) 58,534 (4,858 ) 233,798 OPERATING EXPENSES: General and administrative 2,931,284 1,677,559 11,408,418 5,976,769 Research & Development (8,012 ) 576,603 Depreciation and amortization 74,521 31,286 266,484 137,936 Total operating expenses 3,005,805 1,700,833 11,674,902 6,691,308 OPERATING LOSS (3,078,588 ) (1,642,299 ) (11,679,760 ) (6,457,510 ) OTHER (INCOME) AND EXPENSES Interest and other Income (68,946 ) (74,379 ) Interest expense 1,100,191 124,056 2,343,470 148,857 Total other expense 1,031,245 124,056 2,269,091 148,857 LOSS BEFORE DISCONTINUED OPERATIONS (4,109,833 ) (1,766,355 ) (13,948,851 ) (6,606,367 ) LOSS FROM DISCONTINUED OPERATIONS 38,413 LOSS BEFORE INCOME TAXES (4,109,833 ) (1,766,355 ) (13,987,264 ) (6,606,367 ) INCOME TAX (BENEFIT) PROVISION (62 ) 488 1,600 NET LOSS $ (4,109,771 ) $ (1,766,355 ) $ (13,987,752 ) $ (6,607,967 ) Other comprehensive (income) loss: Foreign currency translation adjustment 17,873 20,862 Minority Interest (82,164 ) (82,164 ) TOTAL COMPREHENSIVE (INCOME) LOSS $ (4,045,480 ) $ (1,766,355 ) $ (13,926,450 ) $ (6,607,967 ) NET LOSS PER SHARE: Basic: $ (0.13 ) $ (0.07 ) $ (0.48 ) $ (0.26 ) Diluted: $ (0.11 ) $ (0.07 ) $ (0.40 ) $ (0.25 ) Weighted Average Common Shares Outstanding basic and diluted Basic 30,418,803 25,065,799 29,196,444 25,065,799 Diluted 35,976,792 26,065,799 34,754,433 26,065,799 The accompanying notes are an integral part of these condensed consolidated financial statements 3 Table of Contents BRIDGETECH HOLDINGS INTERNATIONAL, INC. CONDENSED CONSOLIDATED BALANCE SHEET AS OF SEPTEMBER 30, 2007 RESTATED September 30, 2007 (Unaudited) ASSETS CURRENT ASSETS Cash and cash equivalents $ 189,468 Accounts receivable net of allowance for bad debt 65,967 Minority interest receivable 82,164 Inventory 215,955 Deposits 81,597 Prepaid expenses 98,767 Total current assets 733,918 Property and equipment - net 765,049 TOTAL ASSETS $ 1,498,967 LIABILITIES AND STOCKHOLDERS' DEFICIT: CURRENT LIABILITIES: Accounts payable and accrued liabilities $ 2,127,527 Accrued compensation 807,670 Notes payable - affiliate 803,472 Notes payable - current 4,608,461 Total current liabilities 8,347,130 Investor loans Minority Interest 20,325 Total liabilities 8,367,455 Commitments and Contingencies STOCKHOLDERS' DEFICIT: Series A 8% cumulative convertible preferred stock, $.002 par value: 10,000,000 shares authorized, 100,000 shares issued and outstanding at September 30, 2007. 200 Common Stock, par value $.001, 50,000,000 shares authorized, 30,806,846 shares issued at September 30, 2007 30,807 Additional paid-in-capital 48,041,064 Accumulated deficit (54,940,559 ) Total stockholders' deficit (6,868,488 ) TOTAL LIABILITIES AND STOCKHOLDERS' DEFICIT $ 1,498,967 The accompanying notes are an integral part of these condensed consolidated financial statements 4 Table of Contents BRIDGETECH HOLDINGS INTERNATIONAL, INC. CONDENSED CONSOLIDATED STATEMENT OF CASH FLOWS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2 RESTATED Nine Months Ended September 30, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net (loss) $ (13,926,450 ) $ (6,607,967 ) Adjustments to reconcile net income to net cash (used in) operating activities: Minority Interest 20,325 Foreign currency translation Equity adjustment - Ecash Merger (55,234 ) Depreciation and amortization 266,484 137,936 Stock issued for services 4,437,378 2,074,150 Stock issued for acquisitions 990,846 Issuance of Preferred Stock 100,000 Issuance of Options 1,295,100 Issuance of Warrants 2,815,809 143,766 Changes in assets and liabilities: Accounts receivable (339 ) (171,051 ) Minority interest receivable (82,164 ) Inventory 59,025 (143,439 ) Accounts payable and accrued liabilities 813,540 436,490 Accrued compensation 22,782 140,041 Deposits 138,260 7,463 Other assets 0 (135,826 ) Prepaid expenses (61,234 ) (68,831 ) Net cash used in operating activities (4,156,718 ) (3,196,422 ) CASH FLOWS FROM INVESTING ACTIVITIES: Property and equipment (362,357 ) (667,872 ) Investment in Joint Venture (39,056 ) Goodwill (1,496,167 ) Net cash used in investing activities (362,357 ) (2,203,095 ) CASH FLOWS FROM FINANCING ACTIVITIES: Repayment of investors loans (341,442 ) Proceeds from notes payable-Affiliate 592,895 160,570 Proceeds from notes payable 3,851,057 254,669 Proceeds from issuance of common stock 54,850 5,476,111 Net cash provided by financing activities 4,157,360 5,891,350 (DECREASE) INCREASE IN CASH (361,715 ) 491,833 CASH, BEGINNING OF 1st QUARTER 551,183 32,703 CASH, END OF 3rd QUARTER $ 189,468 $ 524,536 The accompanying notes are an integral part of these condensed consolidated financial statements 5 Table of Contents BRIDGETECH HOLDINGS INTERNATIONAL, INC. NOTES TO CONDENSED FINANCIAL STATEMENTS THREE AND NINE MONTHS ENDED SEPTEMBER 30, 2007 and 2006 1. DESCRIPTION OF BUSINESS The Condensed Consolidated financial statements of Bridgetech Holdings International, Inc. include the accounts of its wholly owned subsidiaries, Retail Pilot, Inc. D/B/A Healthcare Pilot (“Retail”), International MedLink, Inc. (“MedLink”), and Clarity Imaging International, Inc. (“Clarity”). On January 10, 2005, Bridgetech Holdings International, Inc. (the “Company or Bridgetech”) was incorporated in Florida. The Company primarily focuses on facilitating the transfer of medical drugs, devices and diagnostics from the United States toChina and other international locations. In February 2005, Parentech acquired Bridgetech Holdings International, Inc., issuing 1,673,438 shares of Parentech common stock to the shareholders of Bridgetech. In February 2005, Parentech changed its name to Bridgetech and ceased all activities associated with designing, developing and marketing products intended to enhance the well being of infants in order to focus on the principle business of facilitating the transfer of medical drugs, devices and diagnostics from the United States toChina and other international locations In March 2005, Bridgetech acquired 80% of the outstanding capital of Retail. In June 2005, Bridgetech acquired the remaining 20% of the outstanding capital of Retail. Retail’s principal business is designing, providing and installing asset management and tracking products for hospitals and other health care facilities in the United States. In June 2005, the Company acquired 100% of MedLink. Medlink’s principal business is providing hospitals and other healthcare facilities with nurses from the Philippines who are properly accredited to practice as nurses in the United States. In June 2005, Bridgetech acquired 100% of Clarity. Clarity manages diagnostic imaging centers in Texas. The Agreement and Plan of Merger by and between Clarity Imaging International, Inc., ECSI Acquisition Corp., and Ecash, Inc. dated March 1, 2007 was filed on Form 8-K on March 5, 2007. The transaction was not effective until April, 2007. As a result of the merger, the Company retained a 72.5% interest in Clarity.On June 30, 2007, the Company recorded a minority interest in the amount of $20,325 reflecting the value of the ECash common stock contributed by ECash Inc. Subsequent to the completion of the merger on June 30, 2007, Clarity Imaging, Inc. reported a loss of $298,779 for the quarter ended September 30, 2007. As a result, the Company recorded a minority interest gain of $82,164 and a related receivable to recover our partner’s 27.5 percent share of these losses for the quarter. The Clarity Imaging International, Inc. Balance Sheet and related Statement of Operations, Statement of Shareholder's Equity and Statement of Cash Flows for the period of Inception to December 31, 2006,together with the Report of the IndependentAuditors, and the Un-audited Pro Forma Combined Financial Statements of Clarity Imaging International, Inc. and Ecash, Inc. was filed on Form 8-K/A on June 12, 2007. In June 2005, Bridgetech entered into an agreement with Amcare Labs International, Inc., an affiliate of Johns Hopkins International Medical Laboratories (“Amcare”).Under this arrangement, the Company and Amcare intended to operate a Clinical Research Organization and laboratory in China.Bridgetech owned 67% of the joint venture.The Amcare transaction was never implemented and the corporate entity was abandoned. On
